                           1
                           2
                           3
                           4
                           5
                           6
                           7
                           8                       UNITED STATES DISTRICT COURT
                                                  EASTERN DISTRICT OF CALIFORNIA
                           9
                          10
                               MATTHEW HERBA,                          Case No. 2:19-cv-01410-WBS-CKD
                          11
D OLL A MIR & E LEY LLP




                                    Plaintiff,                         ORDER GRANTING SECOND
                          12
                                                                       STIPULATION TO EXTEND CAPITAL
                          13               vs.                         ONE BANK (USA), N.A.’S TIME TO
                                                                       RESPOND TO THE COMPLAINT BY
                          14
                               CAPITAL ONE, N.A.                       MORE THAN 28 DAYS
                          15
                                    Defendants.
                          16
                          17
                          18
                          19
                          20
                          21        Having considered the parties’ Second Stipulation to Extend Defendant Capital
                          22 One Bank (USA), N.A.’s Deadline to Respond to Plaintiff Matthew Herba’s
                          23 Complaint, the Court hereby GRANTS the stipulation as follows:
                          24        Capital One shall file its responsive pleading to Plaintiff’s initial Complaint on
                          25 or before Monday, September 30, 2019.
                          26
                          27 IT IS SO ORDERED.
                          28
                                [PROPOSED] ORDER GRANTING SECOND STIPULATION TO EXTEND DEFENDANT CAPITAL ONE’S
                                               TIME TO RESPOND TO COMPLAINT BY MORE THAN 28 DAYS
                           1 Dated: September 13, 2019
                           2
                           3
                           4
                           5
                           6
                           7
                           8
                           9
                          10
                          11
D OLL A MIR & E LEY LLP




                          12
                          13
                          14
                          15
                          16
                          17
                          18
                          19
                          20
                          21
                          22
                          23
                          24
                          25
                          26
                          27
                          28
                                                                     1
                               [PROPOSED] ORDER GRANTING SECOND STIPULATION TO EXTEND DEFENDANT CAPITAL ONE’S
                                              TIME TO RESPOND TO COMPLAINT BY MORE THAN 28 DAYS
